Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 19-CV-22702-KMW

   CORI ANN GINSBERG, NOAH MALGERI,
   KALYN WOLF, BILL WILSON, SHANNON
   HOOD, ERIC FISHON, and ROBERT
   MCKEOWN on behalf of themselves and all
   others similarly situated,

           Plaintiffs,

    vs.

   VITAMINS BECAUSE LLC, CT HEALTH
   SOLUTIONS LLC, GMAX CENTRAL LLC,
   ASQUARED BRANDS LLC, INSPIRE NOW
   PTY LTD d/b/a BoostCeuticals, HEALTHY
   WAY RX LLC, KHAKIWARE INC, and
   JOLLY DOLLAR SUPPLY COMPANY, LLC,

               Defendants.
   ______________________________________


                           PLAINTIFFS’ NOTICE OF COMPLIANCE

           Plaintiffs, Cori Ann Ginsberg, Noah Malgeri, Kalyn Wolf, Bill Wilson, Shannon Hood,
   Eric Fishon, and Robert McKeown (collectively, “Plaintiffs”) on behalf of themselves and all
   others similarly situated, by and through undersigned counsel, hereby file their Notice of
   Compliance in connection with the March 4, 2021 Telephonic Discovery Hearing before
   Magistrate Judge Edwin G. Torres, and state as follows:
           I. PLEASE TAKE NOTICE that, pursuant to the Order Setting Discovery Procedures
   before Judge Torres, Plaintiffs, by and through undersigned counsel, have scheduled a discovery
   hearing to seek to compel the following Defendants to engage in good-faith discovery, provide
   proper responses and production to discovery requests and/or overrule objections to discovery
   from:
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 2 of 14




          1) VITAMINS BECAUSE LLC and CT HEALTH SOLUTIONS LLC (together,
             “Vitamins Because”)

          Beginning on July 21, 2020, Plaintiffs propounded discovery requests upon Vitamins
   Because pursuant to the Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local
   Rules, and the Scheduling Order in this case. This included: 1) Plaintiffs’ First Request for
   Production of Documents, served on July 21, 2020; 2) Plaintiffs’ Second Request for Production
   of Documents, served on July 30, 2020; 3) Plaintiffs’ Third Request for Production of Documents,
   served on August 21, 2020; 4) Plaintiffs’ First Set of Interrogatories, served on July 30, 2020; and
   5) Plaintiffs’ Requests for Inspection, served on August 13, 2020.
          On August 20, 2020, the day Vitamins Because’s first discovery responses were due,
   Vitamins Because filed a Motion to Stay Discovery [DE # 141]. On September 2, 2020, Vitamins
   Because served Plaintiffs with a Response setting forth:
          [Based on the foregoing asserted facts and legal arguments,] Vitamins Because
          responds to Plaintiffs’ First Request for Production, Second Request for Production
          and First Set of Interrogatories by asking the Plaintiffs to agree to an extension of
          time pending a ruling on the Motion to Stay and, failing that, by respectfully
          requesting that the Court extend Vitamins Because’s, and the co-Defendants’,
          deadlines to respond to Plaintiffs’ discovery requests until such time as Judge
          Williams rules on the pending Motion to Stay and Motions to Dismiss.

          Id., at 4.

          Plaintiffs’ counsel disagreed that discovery be put on hold while Defendants’ motions are
   pending before the District Court. At a September 17, 2020 teleconference hearing before the
   Magistrate Judge Torres, the Court enforced the Scheduling Order and directed Vitamins Because
   and other Defendants who had not properly responded to Plaintiffs’ discovery requests to respond
   by October 9, 2020, subject to any intervening ruling by the District Court. On October 8, 2020,
   Judge Kathleen M. Williams declined to get involved or make any intervening ruling but clarified
   that the outstanding discovery order from Judge Torres needed to be complied with and written
   responses to discovery had to be provided. See Transcript of Telephonic Hearing Held Before The
   Honorable Kathleen M. Williams, October 8, 2020, p. 28, 32.
          On October 9, 2020, counsel for Vitamins Because served Plaintiffs with an Omnibus
   Objection to Plaintiffs’ First Request for Production, Second Request for Production and First Set
   of Interrogatories. The objection referenced Vitamins Because’s prior discovery response, the

                                                    2
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 3 of 14




   Magistrate’s discovery order, and Judge William’s directives to the parties on October 8th, and
   objected to Plaintiffs’ Discovery Requests on the grounds that “they are inconsistent with the
   parties’ agreement and Judge Williams’ Order regarding how this case is to proceed.” Vitamins
   Because also stated a number of conclusory boilerplate objections.
          Following discussion between the parties regarding the scope of discovery necessary for
   Plaintiffs final repleading of the Complaint, Plaintiff’s filed their Third Amended Complaint on
   October 23, 2020, and all motions on the pleadings and related briefings by the parties were filed
   in November. Plaintiff’s counsel reached out to counsel for Defendants on January 11, 2021
   regarding the status of discovery and the outstanding discovery requests. Plaintiffs and Vitamins
   Because maintain irreconcilable differences as to whether the parties must engage in discovery
   until the District Court rules on Defendants’ Motions on the pleadings, including their Motion to
   Dismiss, or otherwise amends the Scheduling Order. It is Vitamins Because’s position that, given
   the Order dismissing the amended complaint for lack of subject matter jurisdiction and Judge
   Williams’ comments regarding discovery at the October 8, 2020 hearing, the Court is not expecting
   any discovery to proceed prior to ruling on the current motions to dismiss. Plaintiffs maintain that
   no stay of discovery has been ordered and the Scheduling Order requires the parties to engage in
   discovery at this time.
          Responses to Plaintiffs’ First, Second, and Third Requests for Production of Documents,
   First Set of Interrogatories, and Requests for Inspection are now past due and Vitamins Because
   has again, despite the Court’s prior discovery Order, failed to respond to the discovery requests in
   accordance with FRCP 34(b)(2) and the Order Setting Discovery Procedures. Specifically,
   Vitamins Because’s discovery responses do not address Plaintiffs’ Discovery Requests
   individually, make conclusory boilerplate objections, lack specificity and explanation as to how
   the requests are overbroad, not reasonably limited in time or scope, disproportionate, unduly
   burdensome, and otherwise objectionable. The discovery responses also fail to identify, produce,
   or otherwise describe the category of documents/information that have been withheld on the basis
   of their objections. Plaintiffs have been unable to confer with Vitamins Because regarding their
   objections and the scope of discovery to be produced as they have maintained that discovery should
   not proceed at this time. Vitamins Because has otherwise not responded at all to Plaintiffs’ Third
   Request for Production of Documents and Plaintiffs’ Requests for Inspection. Plaintiffs have
   scheduled this Discovery Hearing to request that this Court compel Vitamins Because’s proper

                                                    3
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 4 of 14




   discovery responses and production. Plaintiffs also request a ruling clarifying that Vitamins
   Because has waived all objections to discovery requests which are now past due and consider
   sanctions pursuant to the Magistrate’s Standing Order, §5.

          2) GMAX CENTRAL LLC (“Gmax”)
          On August 5, 2020, Plaintiffs propounded discovery requests upon Gmax pursuant to the
   Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local Rules, and the Scheduling
   Order in this case. This included: 1) Plaintiffs’ First Request for Production of Documents, served
   on August 5, 2020; 2) Plaintiffs’ First Set of Interrogatories, served on August 5, 2020.
          On September 3, 2020, counsel for Gmax informed counsel for Plaintiffs that Gmax would
   raise the same objections to discovery which were asserted by Vitamins Because and requested
   that Plaintiffs agree to an extension for Gmax’s discovery responses until after the Court rules on
   Defendants’ motions. Plaintiffs’ counsel conveyed to counsel for Gmax that it did not agree to
   have discovery be put on hold while Defendants’ motions are pending before the District Court.
          On September 4, 2020, Gmax served Plaintiffs with objections to their discovery requests.
   The objections failed to respond to the discovery requests in accordance with FRCP 34(b)(2) and
   the Order Setting Discovery Procedures. For example, Gmax’s discovery responses did not address
   Plaintiffs’ Discovery Requests individually, but rather simply incorporated in the objections and
   arguments made by Vitamins Because by reference, and further objected to Plaintiffs’ discovery
   requests while its motion to compel arbitration was pending. On October 9, 2020, following the
   Magistrate’s discovery order and Judge William’s October 8th conference, counsel for Gmax
   served Plaintiffs with Supplemental Objections and Responses to Plaintiffs’ First Request for
   Production and First Set of Interrogatories.
          Following discussion between the parties regarding the scope of discovery necessary for
   Plaintiffs final repleading of the Complaint in October 2020, Plaintiff’s filing of their Third
   Amended Complaint on October 23rd, motions on the pleadings and related briefings by the parties
   in November, and the holiday season in December, Plaintiff’s counsel reached out to counsel for
   Gmax along with the rest of the Defendants on January 11, 2021 regarding the status of discovery
   and the outstanding discovery requests. Plaintiffs’ counsel requested that the parties, including
   Gmax, confer regarding their discovery production, or otherwise ask the Magistrate to clarify the




                                                    4
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 5 of 14




   status of discovery at this time. On January 27, 2021, counsel for Gmax conveyed its availability
   for a discovery hearing before the Magistrate.
           Plaintiffs and Gmax thus maintain irreconcilable differences as to whether parties in the
   case must engage in good-faith discovery until the time when the District Court rules on
   Defendants’ Motions on the pleadings or otherwise amends the Scheduling Order. Plaintiffs have
   been unable to confer with Gmax regarding their objections and the scope of discovery to be
   produced as they appear to maintain that discovery should not proceed at this time. Plaintiffs have
   scheduled this Discovery Hearing to request that this Court clarify that the parties must engage in
   good-faith discovery until the Scheduling Order is amended or the Court orders them otherwise,
   as well as compel discovery production from Gmax and other Defendants.

           3) HEALTHY WAY RX LLC and KHAKIWARE INC (together, “Healthy Way”)
           On August 7, 2020, Plaintiffs propounded discovery requests upon Healthy Way pursuant to
   the Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local Rules, and the Scheduling
   Order in this case. This included: 1) Plaintiffs’ First Request for Production of Documents, served on
   August 7, 2020; 2) Plaintiffs’ First Set of Interrogatories, served on August 7, 2020.
           On September 3, 2020, counsel for Healthy Way informed counsel for Plaintiffs that
   Healthy Way would raise the same objections to discovery which were asserted by Vitamins
   Because and similarly requested that Plaintiffs agree to an extension for Healthy Way’s discovery
   responses until after the Court rules on Defendants’ motions. Plaintiffs’ counsel conveyed to
   counsel for Healthy Way that it did not agree to have discovery be put on hold while Defendants’
   motions are pending before the District Court.
           On September 4, 2020, Healthy Way served Plaintiffs with objections to their discovery
   requests. The objections incorporated in the objections and arguments made by Vitamins Because
   and Gmax by reference. On October 9, 2020, following the Magistrate’s discovery order and Judge
   William’s October 8th conference, counsel for Healthy Way served Plaintiffs with an Omnibus
   Objection to Plaintiffs’ First Request for Production and First Set of Interrogatories. The objection
   stated the same arguments made by Vitamins Because in its October 9th Omnibus Objection.
           Following discussion between the parties regarding the scope of discovery necessary for
   Plaintiffs final repleading of the Complaint in October 2020, Plaintiff’s filing of their Third
   Amended Complaint on October 23rd, motions on the pleadings and related briefings by the parties
   in November, and the holiday season in December, Plaintiff’s counsel reached out to counsel for

                                                      5
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 6 of 14




   Defendants on January 11, 2021 regarding the status of discovery and the outstanding discovery
   requests. Plaintiffs’ counsel requested that the parties, including Healthy Way, confer regarding
   their discovery production, or otherwise ask the Magistrate to clarify the status of discovery at this
   time. On January 27, 2021, counsel for Gmax conveyed its availability for a discovery hearing
   before the Magistrate.
          Plaintiffs and Healthy Way maintain irreconcilable differences as to whether parties in the
   case must engage in discovery until the time when the District Court may rule on Defendants’
   Motions on the pleadings or otherwise amend the Scheduling Order. It is Healthy Way’s position
   that the Court is not expecting any discovery to proceed at this time. Plaintiffs maintain that no
   stay of discovery has been ordered and the scheduling order still requires the parties to engage in
   discovery at this time.
          Responses to Plaintiffs’ First Request for Production of Documents and First Set of
   Interrogatories are now past due and Healthy Way has again, despite the Court’s prior discovery
   order, failed to respond to the discovery requests in accordance with FRCP 34(b)(2) and the Order
   Setting Discovery Procedures. Specifically, Healthy Way’s discovery responses do not address
   Plaintiffs’ Discovery Requests individually, make conclusory boilerplate objections, lack
   specificity and explanation as to how the requests are overbroad, not reasonably limited in time or
   scope, disproportionate, unduly burdensome, and otherwise objectionable. The discovery
   responses   also   fail   to   identify,   produce,   or otherwise describe the category           of
   documents/information that have been withheld on the basis of their objections. Plaintiffs have
   been unable to confer with Healthy Way regarding their objections and the scope of discovery to
   be produced as they have maintained that discovery should not proceed at this time. Plaintiffs have
   scheduled this Discovery Hearing to request that this Court compel Healthy Way’s proper
   discovery responses and production. Plaintiffs also request a ruling clarifying that Healthy Way
   has waived all objections to discovery requests which are now past due and consider sanctions
   pursuant to the Magistrate’s Standing Order, §5.

          4) JOLLY DOLLAR SUPPLY COMPANY, LLC (“Jolly Dollar”)
          On August 7, 2020, Plaintiffs propounded discovery requests upon Jolly Dollar pursuant
   to the Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local Rules, and the
   Scheduling Order in this case. This included: 1) Plaintiffs’ First Request for Production of


                                                     6
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 7 of 14




   Documents, served on August 7, 2020; 2) Plaintiffs’ First Set of Interrogatories, served on August
   7, 2020.
          On September 8, 2020, the day Jolly Dollar’s discovery responses were due, Jolly Dollar
   filed a Motion to Stay Discovery [DE # 152] “until such time that the Court rules on Jolly Dollar’s
   Motion to Compel Arbitration [DE # 139].” On September 8, 2020, Jolly Dollar also served
   Plaintiffs with Responses and Objections to their discovery requests. The Responses and
   Objections were presented following the FRCP 34 format and assert many “general objections,”
   as well as a number of “specific objections” making use of several repeated formulae and
   ultimately concluding that Jolly Dollar will not be responding to any Request for Production or
   Interrogatory.
          On October 9, 2020, following the Magistrate’s discovery order and Judge William’s
   October 8th conference, counsel for Jolly Dollar served Plaintiffs with Amended Responses to and
   Objections to Plaintiffs’ First Request for Production and First Set of Interrogatories. Plaintiffs
   and Jolly Dollar have conferred regarding Jolly Dollar’s many asserted objections and the scope
   of discovery production in the case. It is the understanding of Plaintiffs’ counsel that Jolly Dollar
   is prepared to make discovery productions as agreed upon by their Counsel during the discovery
   phase of the case.
          Following discussion between the parties regarding the scope of discovery necessary for
   Plaintiffs final repleading of the Complaint in October 2020, Plaintiff’s filing of their Third
   Amended Complaint on October 23rd, motions on the pleadings and related briefings by the parties
   in November, and the holiday season in December, Plaintiff’s counsel reached out to counsel for
   Jolly Dollar along with the rest of the Defendants on January 11, 2021 regarding the status of
   discovery and the outstanding discovery requests. Plaintiffs’ counsel requested that the parties,
   including Jolly Dollar, confer regarding their discovery production, or otherwise ask the
   Magistrate to clarify the status of discovery at this time.
          Plaintiffs and Jolly Dollar maintain irreconcilable differences as to whether parties in the
   case must engage in good-faith discovery at this time. Plaintiffs have not received the agreed upon
   discovery production from Jolly Dollar as Jolly Dollar appears to maintain that discovery should
   not proceed at this time. Plaintiffs have scheduled this Discovery Hearing to request that this Court
   clarify that the parties must engage in good-faith discovery until the Scheduling Order is amended



                                                     7
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 8 of 14




   or the Court orders them otherwise, as well as compel discovery production from Jolly Dollar and
   other Defendants.



          5) ASQUARED BRANDS, LLC (“aSquared”)
          On August 6, 2020, Plaintiffs propounded discovery requests upon aSquared pursuant to
   the Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local Rules, and the Scheduling
   Order in this case. This included: 1) Plaintiffs’ First Request for Production of Documents, served
   on August 6, 2020; 2) Plaintiffs’ First Set of Interrogatories, served on August 6, 2020.
          On August 27, 2020, counsel for aSquared reached out to Plaintiffs to seek a 30-day
   extension, until October 8, 2020, to provide its discovery responses. On September 2, 2020,
   Plaintiffs agreed to the requested extension on the understanding that aSquared agreed to respond
   to Plaintiffs’ discovery demands and produce responsive records (subject to and without waiver of
   their objections). On October 8, 2020, aSquared served Plaintiffs with Responses to Plaintiffs’
   First Request for Production and First Set of Interrogatories.
          Following discussion between the parties regarding the scope of discovery necessary for
   Plaintiffs final repleading of the Complaint in October 2020, Plaintiff’s filing of their Third
   Amended Complaint on October 23rd, motions on the pleadings and related briefings by the parties
   in November, and the holiday season in December, Plaintiff’s counsel reached out to counsel for
   aSquared along with the rest of the Defendants on January 11, 2021 regarding the status of
   discovery and the outstanding discovery requests. Plaintiffs’ counsel requested that the parties,
   including aSquared, confer regarding their discovery production, or otherwise ask the Magistrate
   to clarify the status of discovery at this time. On January 27, 2021, counsel for aSquared conveyed
   its availability for a discovery hearing before the Magistrate.
          Plaintiffs and aSquared thus maintain irreconcilable differences as to whether parties in the
   case must engage in good-faith discovery at this time. Plaintiffs have been unable to confer with
   Gmax regarding their objections and the scope of discovery to be produced as they appear to
   maintain that discovery should not proceed at this time. Plaintiffs have scheduled this Discovery
   Hearing to request that this Court clarify that the parties must engage in good-faith discovery until
   the Scheduling Order is amended or the Court orders them otherwise, as well as compel discovery
   production from aSquared and other Defendants.


                                                     8
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 9 of 14




           6) INSPIRE NOW PTY LTD d/b/a BoostCeuticals (“Inspire Now”)
           On August 13, 2020, Plaintiffs propounded discovery requests upon Inspire Now pursuant
   to the Federal Rules of Civil Procedure (“FRCP”) 26, 33, and 34, the Local Rules, and the
   Scheduling Order in this case. This included: 1) Plaintiffs’ First Request for Production of
   Documents, served on August 13, 2020; 2) Plaintiffs’ First Set of Interrogatories, served on August
   13, 2020.
           On October 9, 2020, following the Magistrate’s discovery order and Judge William’s
   October 8th conference, counsel for Inspire Now served Plaintiffs with a Response to Plaintiffs’
   First Request for Production and First Set of Interrogatories. The Response stated the same
   arguments made by Vitamins Because in its October 9th Omnibus Objection. In November 2020,
   counsel for Plaintiffs and Inspire Now corresponded and briefly discussed the scope of discovery
   production.
           Following those discussions, Plaintiff’s filing of their Third Amended Complaint on
   October 23rd, motions on the pleadings and related briefings by the parties in November, and the
   holiday season in December, Plaintiff’s counsel reached out to counsel for Inspire Now along with
   the rest of the Defendants on January 11, 2021 regarding the status of discovery and the
   outstanding discovery requests. Plaintiffs’ counsel requested that the parties, including Inspire
   Now, confer regarding their discovery production, or otherwise ask the Magistrate to clarify the
   status of discovery at this time. On January 28, 2021, counsel for Inspire Now conveyed its
   availability for a discovery hearing before the Magistrate.
           Plaintiffs and Inspire thus maintain irreconcilable differences as to whether parties in the
   case must engage in good-faith discovery at this time. It is Inspire Now’s position that the Court
   is not expecting any discovery to proceed at this time. Plaintiffs maintain that no stay of discovery
   has been ordered and the scheduling order still requires the parties to engage in discovery at this
   time.
           Responses to Plaintiffs’ First Request for Production of Documents and First Set of
   Interrogatories are now past due and Inspire Now has, despite the Court’s prior discovery order,
   failed to properly respond to the discovery requests in accordance with FRCP 34(b)(2) and the
   Order Setting Discovery Procedures. Specifically, Inspire Now’s discovery responses do not
   address Plaintiffs’ Discovery Requests individually, make conclusory boilerplate objections, lack

                                                    9
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 10 of 14




    specificity and explanation as to how the requests are overbroad, not reasonably limited in time or
    scope, disproportionate, unduly burdensome, and otherwise objectionable. The discovery
    responses   also   fail   to   identify,   produce,    or otherwise describe the category       of
    documents/information that have been withheld on the basis of their objections. Plaintiffs have
    been unable to complete their discovery discussions with Inspire Now regarding their objections
    and the scope of discovery to be produced as they have maintained that discovery should not
    proceed at this time. Plaintiffs have scheduled this Discovery Hearing to request that this Court
    compel Inspire Now’s proper discovery responses and production. Plaintiffs also request a ruling
    clarifying that Inspire Now has waived all objections to discovery requests which are now past due
    and consider sanctions pursuant to the Magistrate’s Standing Order, §5.


                               MEET AND CONFER CERTIFICATION
           Pursuant to Local Rule 7.1(a)(3), counsel for Plaintiffs have conferred with counsel for
    Vitamins Because, Gmax, Healthy Way, Jolly Dollar, aSquared, and Inspire Now in a good faith
    effort to resolve the issue as to whether discovery in the case must continue while Defendants’
    motions on the pleadings remain pending before the District Court and have been unable to do so.
    Defendants Vitamins Because, Gmax, Healthy Way, Jolly Dollar aSquared, and Inspire Now
    oppose the relief requested by Plaintiffs.


           II. PLEASE TAKE NOTICE that, pursuant to the Order Setting Discovery Procedures
    before Magistrate Judge Edwin Torres, Plaintiffs, by and through undersigned counsel, request
    that the Court issue a ruling on Defendant Vitamins Because’s Objection to and Motion to Quash
    Plaintiffs’ Notice of Subpoena to Produce Documents directed to non-party, Azorio LLC [DE #
    144], which was referred to Magistrate Judge Torres by the District Court to take any appropriate
    action required by law [DE # 148]. As directed by the Magistrate, Plaintiffs filed their opposition
    in writing on September 25, 2020 [DE # 163], and Vitamins Because filed a Reply on October 2,
    2020 [DE # 169]. The matter has thus been fully briefed by the parties.


                               MEET AND CONFER CERTIFICATION
           Pursuant to Local Rule 7.1(a)(3), counsel for Plaintiffs conferred with counsel for Vitamins
    Because in September 2020 regarding the relief sought by Vitamins Because’s Motion in a good

                                                      10
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 11 of 14




    faith effort to resolve and/or narrow the issues raised in the motion but has been unable to do so.
    Plaintiffs oppose the relief requested by Defendant Vitamins Because.


    DATED: March 1, 2021                         By: /s/ Barbara Perez
                                                    Tod Aronovitz (FBN 186430)
                                                    Barbara Perez (FBN 989304)
                                                    ARONOVITZ LAW
                                                    8950 SW 74 Court
                                                    Town Center One, Suite 2201
                                                    Miami, FL 33156
                                                    Tel: 305-372-2772
                                                    Fax: 305-397-1886
                                                    ta@aronovitzlaw.com
                                                    bp@aronovitzlaw.com


                                                     Jay I. Brody (Admitted Pro Hac Vice)
                                                     Gary S. Graifman (Admitted Pro Hac Vice)
                                                     KANTROWITZ, GOLDHAMER &
                                                     GRAIFMAN, P.C.
                                                     747 Chestnut Ridge Road
                                                     Chestnut Ridge, New York 10977
                                                     Tel: 845-356-2570
                                                     ggraifman@kgglaw.com
                                                     jbrody@kgglaw.com


                                                     Nicholas A. Migliaccio
                                                     Jason S. Rathod
                                                     MIGLIACCIO & RATHOD LLP
                                                     412 H Street N.E., Ste. 302
                                                     Washington, DC 20002
                                                     Tel: 202-470-3520
                                                     nmigliaccio@classlawdc.com




                                                    11
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 12 of 14




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 1, 2021, I electronically filed the foregoing
    document with the Clerk of the Court using the CM/ECF system. I also certify that the foregoing
    document is being served on all counsel of record on the attached Service List via transmission of
    Notices of Electronic Filing generated by CM/ECF.



                                                        By: /s/ Barbara Perez




                                                   12
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 13 of 14




                                           SERVICE LIST
                          Ginsberg, et al. vs. Vitamins Because, LLC, et al.
                                  Case No.: 19-cv-022702-KMW

    Attorneys for PLAINTIFFS:
                                                      Attorneys for DEFENDANTS:
    Tod Aronovitz (FBN 186430)
    Barbara Perez (FBN 989304)                        Defendants, VITAMIN BECAUSE LLC
    ARONOVITZ LAW                                     and CT HEALTH SOLUTIONS LLC:
    8950 SW 74 Court                                  David S. Johnson (FBN 96423)
    Town Center One, Suite 2201                       JOHNSON DABOLL ANDERSON, PLLC
    Miami, FL 33156                                   2011 W. Cleveland Street, Suite F
    Tel: 305-372-2772                                 Tampa, Florida 33606
    Fax: 305-397-1886                                 Tel: 813-377-2499
    ta@aronovitzlaw.com                               Fax: 813-330-3156
    bp@aronovitzlaw.com                               djohnson@jdalegal.com

    Jay I. Brody (Admitted Pro Hac Vice)              Defendant, GMAX CENTRAL LLC:
    Gary S. Graifman (Admitted Pro Hac Vice)
    KANTROWITZ, GOLDHAMER &                           Leon N. Patricios (FBN 0012777)
    GRAIFMAN, P.C.                                    Joseph I. Zumpano (FBN 0056091)
    747 Chestnut Ridge Road                           ZUMPANO PATRICIOS, P.A.
    Chestnut Ridge, New York 10977                    312 Minorca Avenue
    Tel: 845-356-2570                                 Coral Gables, FL 33134
    ggraifman@kgglaw.com                              Tel: 305-444-5565
    jbrody@kgglaw.com                                 Fax: 305-444-8588
                                                      lpatricios@zplaw.com
    Nicholas A. Migliaccio                            jzumpano@zplaw.com
    Jason S. Rathod
    MIGLIACCIO & RATHOD LLP                           Richard J. Oparil (Admitted Pro Hac Vice)
    412 H Street N.E., Ste. 302                       Kevin M. Bell (Admitted Pro Hac Vice)
    Washington, DC 20002                              ARNALL GOLDEN GREGORY LLP
    Tel: 202-470-3520                                 1775 Pennsylvania Avenue NW, Suite 1000
    nmigliaccio@classlawdc.com                        Washington, DC 20006
                                                      Tel: 202-677-4030
                                                      richard.oparil@agg.com
                                                      kevin.bell@agg.com

                                                      Defendant, ASQUARED BRANDS LLC:
                                                      Alessandro A. Apolito (FBN 0084864)
                                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP
                                                      822 N. A1A, Suite 101
                                                      Ponte Vedra Beach, Florida 32082
                                                      Tel: 904-660-0020
                                                      Fax: 904-660-0029
                                                      aapolito@lippes.com

                                                 13
Case 1:19-cv-22702-KMW Document 200 Entered on FLSD Docket 03/01/2021 Page 14 of 14




    Brendan H. Little (Admitted Pro Hac Vice)
    LIPPES MATHIAS WEXLER
    FRIEDMAN LLP
    50 Fountain Plaza, Suite 1700
    Buffalo, NY 14202
    Tel: 716-853-5100
    blittle@lippes.com

    Defendants, HEALTHY WAY RX LLC,
    KHAKIWARE INC:

    Joseph A. Sorce, Esq. (FBN 37288)
    JOSEPH A. SORCE & ASSOCIATES,
    PA
    999 Ponce de Leon Boulevard, Suite 1020
    Coral Gables, FL 33134
    Tel. 305-529-8544
    jsorce@flconstructionlawyer.com

    Defendant, JOLLY DOLLAR SUPPLY
    COMPANY:

    Joshua A. Migdal (FBN 19136)
    Yaniv Adar (FBN 63804)
    MARK MIGDAL & HAYDEN
    80 S.W. 8th Street, Suite 1999
    Miami, Florida 33130
    Tel: 305-374-0440
    josh@markmigdal.com
    yaniv@markmigdal.com
    eservice@markmigdal.com

    Defendant, INSPIRE NOW PTY LTD
    d/b/a BoostCeuticals:

    Bretton I. Pollack
    POLLACK, POLLACK & KOGAN,
    LLC
    Courthouse Tower
    44 West Flagler Street
    Suite 2050
    Miami, Florida 33130
    Telephone: (305) 373-9676
    Brett.Pollack@PPKFirm.com




                                                14
